EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Dailey on March 9, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Claim 1.  In line 9, after “15 to 20”, insert ---, and characterized in that at least
one organic solvent is contained in the gel phase---.

Cancel Claim 5.

Claim 6.  In line 1, delete “claim 5”, and insert ---claim 1---.

Claim 17.  In line 1, delete “claim 5”, and insert ---claim 1---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Graf et al, US 2014/0135248, discloses a detergent composition comprising at least one nonionic surfactant according to Formula 1:

    PNG
    media_image1.png
    63
    222
    media_image1.png
    Greyscale
wherein n=0-5 and m=10-50 (see abstract and paragraphs 13-14).  It is further taught by Graf et al that the detergent composition may comprise a gel component and a free powder component (see paragraph 47), and that the detergent composition contains adjunct ingredients (see paragraphs 26-33 and 52-91).  Specifically, note Examples B-E.  However, patentee differs from applicant in that Graf et al does not teach or suggest in general a cleaning agent comprising at least one low-water gel phase that contains an organic solvent and the specific nonionic surfactants required in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 9, 2021